03/24/2021



                                                                                   Case Number: DA 20-0369




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                    SUPREME COURT CAUSE NO. 20-0369

 GORDON WILLIAMS, GALE MADLER,
 TIMOTHY RUSSELL, JOYCE KELLEY,
 and SAM BLAYLOCK,                                            DA 20-0369
 Plaintiffs/Appellants,

 vs.                                           ORDER GRANTING MOTION FOR
                                                 EXTENSION OF TIME TO
 STILLWATER BOARD OF COUNTY                         FILE REPLY BRIEF
 COMMISSIONERS,

 Defendant/Appellee

       Pursuant to Appellate Rule 26 (1), Plaintiffs/Appellants filed an unopposed

Motion to extend the deadline for their Reply Brief. Pursuant to the Motion, and for

good cause being shown,

       IT IS HEREBY ORDERED that Plaintiffs/Appellants Reply Brief is now due

April 14, 2021. No further extensions will be granted.

DATED AND ELECTRONICALLY SIGNED BELOW




                                                                        Electronically signed by:
                                         1                                    Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 24 2021